Name: Council Regulation (EEC) No 3627/83 of 19 December 1983 on the application of Decision No 1/83 of the EEC-Israel Cooperation Council amending Article 30 of Protocol 3 to the Agreement between the European Economic Community and the State of Israel
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Asia and Oceania;  executive power and public service;  international affairs
 Date Published: nan

 23 . 12 . 83 Official Journal of the European Communities No L 360/7 COUNCIL REGULATION (EEC) No 3627/83 of 19 December 1983 on the application of Decision No 1/83 of the EEC-Israel Cooperation Council amending Article 30 of Protocol 3 to the Agreement between the European Economic Community and the State of Israel Whereas that Decision should be made applicable in the Community, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the State of Israel (') was signed on 11 May 1975 and entered into force on 1 July 1975 ; Whereas, pursuant to Article 25 of Protocol 3 of the Agreement, the Cooperation Council has adopted Decision No 1 /83 amending Article 30 of the said Protocol ; HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /83 of the EEC-Israel Cooperation Council attached to this Regulation shall be applicable in the Community. Article 2 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Council The President G. VARFIS (') OJ No L 136, 28 . 5 . 1975 , p. 1 .